DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 14/985,150 filed on 30 December 2015 (“Parent Application”). See MPEP §201.07.  In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This Final Office Action is in response to the application filed on 15 June 2021. Claims 1-50 have been canceled, claims 51-52, 55, 59, 61-62, 65, and 69 have been amended, and no new claims have been added; therefore, claims 51-70 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome most of the rejection(s) under 35 USC § 112(b); therefore the Examiner maintains the rejection(s) with more specific updating based on the amendment.
Applicant’s amendment overcomes, in a manner, the rejection(s) under 35 USC § 112(b) with respect to claims 55 and 65; therefore the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Since it appears that the claims can be assigned some reasonable scope based on Applicant’s amendments that appear to provide some degree of certainty to the claims, the Examiner places art rejections over the current claims to the extent possible – this is solely due to Applicant’s amendments and the interpretation(s) now indicated below, and it is noted that the art is indicated to provide Applicant an indication of the state of the art at the time of invention, but the extensive § 112 issues prevent reliable interpretation so as to be completely sure of the art – the interpretation is far too “sketchy” based on the light of the specification to indicate much definiteness. The Examiner is merely doing the best that can be done given the poor light of the specification.
 Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Dependent claims 55 and 65 are interpreted as “the selected machine learning model” as referring only to the original or initial model selected, and not the modified version thereof that is later stored.

Claim Objections
Claims 51 and 61 are objected to because of the following informalities: “determining, using the control circuitry, …” should be (and is interpreted to be) “determining, using control circuitry, …” (i.e., “the” should be deleted).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 51-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 51 and 61 recite determining a sample reach calculation based on aggregated features and a subset (based on a sample size) of a user data set, generating a simulated reach calculation using a selected machine learning model (based on the aggregate features and sample size, the model comprising parameters characterizing the relationship between simulated reach and the aggregated features), determining whether the difference between the sample and simulated reaches exceed a threshold, and in response to the threshold being exceeded, modifying the model parameters, generating a revised simulated reach calculation, comparing the sample and revised simulated reach calculations and determining that this does not exceed the threshold, storing the modified parameters as a modified version of the machine learning model, and providing the modified model for subsequent reach calculations.
At Applicant’s arguments presented 15 June 2021 (“Remarks”), Applicant argues that “reach [is] (e.g., the unique number of users exposed)” (as per Applicant ¶ 0002) (Remarks at 7). This would apparently be the “viewership” that Applicant refers to (Id.). Applicant then indicates that aggregated features are criteria such as the viewership or popularity rating at any given timeslot, and per Applicant ¶ 0030 
Therefore, since changing a feature would influence the relationship between reach and a feature, a feature would appear to constitute a parameter. Applicant further actually claims at claims 52 and 62 that “modifying the one or more parameters … by adjusting at least one of … advertisement schedules, and advertisement channels” – i.e., that a “parameter” is what is described and argued to also be a “feature”: the schedule or channels the advertisement is to be, or has been, displayed on. Dependent claims 52 and 62 each recite “modifying … parameters” as “adjusting a number of advertisements included in the advertising campaign, advertisement frequencies, advertisement schedules, and advertisement channels”. However, Applicant ¶ 0032 indicates this information (number, frequency, schedule, and channel: “twenty (20) different advertisements to be included in the advertising campaign, a late evening broadcast time range (10:00 PM to midnight) every day of the week, a group of five (5) major network channels selected for the 
This is not a breadth issue (although both “feature” and “parameter” are themselves described as being VERY broad), the issue is what distinction or difference there may be between the two terms; therefore, one of ordinary skill in the art would not know what scope to assign each term in light of the specification. 
The Examiner suggests – since it is the only possibility that the Examiner can imagine – specifically claiming sample size or the sample user data set as being a parameter (see Applicant ¶ 0008, and Fig. 5, item 514); however, this appears to likely run afoul of the 35 USC § 112(a) written description requirements since there does not appear to be any description of sample size being a parameter. If Applicant could stitch together support from the specification for sample size being a parameter, and cite this support, then the Examiner will consider it when the independent claims are amended to specifically claim the sample size as the parameter.
For purposes of examination, the Examiner is interpreting “advertisement feature” and “parameter” as essentially being or encompassing the same things.
Claims 52-60 and 62-70 depend from claims 51 and 613, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 52-60 and 62-70 are also indefinite.


Applicant alleges blindly “that it is known in the art that a variable may represent a formula or equation” (15 June 2021 Remarks at 10); however, the Examiner does not recognize, understand, agree, or find that it is “known in the art that a variable may represent a formula or equation”. Applicant only indicates a variable as “each of these parameters is a variable that influences the relationship between the simulated reach and the set of aggregated features” (at Applicant ¶ 0008), “each parameter may be a variable that affects the behavior of the machine learning model, and may influence the relationship between the simulated reach and the set of aggregated features” (at Applicant ¶ 0036), “In some embodiments, each parameter is a variable that influences the relationship between the simulated reach and the set of aggregated features” (at Applicant ¶ 0045), and “control circuitry 304 runs a subroutine to initialize variables and prepare to develop a machine learning model to estimate a reach” (at Applicant ¶ 0114). There is no indication. Implication, or even a 
As to the rejection, in summary, the model sets or establishes the mathematical relationship (that is the basic premise or role of establishing a model) – if the variable and/or parameter is/are the relationship, then there is NO need for the model. No one of ordinary (or any other) level of skill would be able to determine the scope of the claims if the variable and parameter set the relationship as alleged and as claimed at claims 53-54 and 63-64.
Claims 54 and 64 depend from claims 53 and 63, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 54 and 64 are also indefinite.



Dependent claims 59 and 69 recite “wherein media consumption comprises linear programmed media assets and non-linear programmed media assets”. There is a lack of antecedent basis for the term “media consumption”.
Furthermore, the term(s) “linear … assets and non-linear … assets” may be interpreted as requiring both linear and non-linear asset consumption (if consumption were required – it is currently not required or indicated), or this can be interpreted as linear and non-linear assets being available, but the reach calculations (that this would purportedly be used on, if consumption were ever required) may be based on any of the data and only actually require one or the other of linear and non-linear consumption data. This aspect would/will be interpreted as only requiring one or the other of linear and non-linear assets even though linear and non-linear media is available.

Claims 59 and 69 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Dependent claims 59 and 69 recite “wherein media consumption comprises linear programmed media assets and non-linear programmed media assets”. The Examiner notes that even if there were media consumption indicated at parent independent claims 51 and 61 (see the 112(b) rejection for lack of antecedent basis), the reach calculations are performed based on aggregated features, a subset of a user data set, and (assuming the threshold is initially exceed at the parent claims) modified parameters; therefore, media consumption options or types do not appear to limit the parent claims in any manner. It would appear that some vast assumptions must be improperly imported or made so as to envision the linear and/or non-linear assets as having any impact on the reach calculations as claimed at the parent claims. As such the dependent claims fail to further limit the subject matter of the claim upon which it/they depend(s).

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51-70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 51-60) and system (claims 61-70), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 51 recites a method for providing real-time reach estimation calculations via a machine learning model, comprising: determining, using the control circuitry, a sample reach calculation, wherein the sample reach calculation is based on a set of aggregated features and a subset of a user data set, wherein the subset is based on a sample size; generating a simulated reach calculation, using a selected machine learning model, based on the set of aggregated features and the sample size, wherein the selected machine learning model comprises one or more parameters that characterize a relationship between the simulated reach calculation and the set of aggregated features; and determining, using the control circuitry, whether the using the control circuitry, the one or more parameters of the selected machine learning model; generating, using the selected machine learning model, a revised simulated reach calculation based on at least the modified one or more parameters; comparing, using the control circuitry, the sample reach calculation to the revised simulated reach calculation; determining, based the comparing, that the difference between the revised simulated reach calculation and the sample reach calculation does not exceed the predetermined threshold; in response to the determining, storing, in a storage medium, the modified one or more parameters as a modified version of the selected machine learning model; and providing the modified version of the selected machine learning model for provision of a subsequent reach calculation request in place of performing the subsequent reach calculation on the entire user dataset.
Independent claim 61 is parallel to claim 51, but directed to a system for providing real-time reach estimation calculations via a machine learning model, comprising: control circuitry configured to perform the same or similar activities as at claim 51. Therefore, claim 61 is directed to the same idea as at claim 51.
The dependent claims (claims 52-60 and 62-70) appear to only limit the abstract idea itself since they indicate the adjusting parameters as being the number, frequency, schedule, and/or channel of advertisements (claims 52 and 62), the parameters comprising a mathematical relationship between the calculation and 
The claim elements may be summarized as the idea of generating or developing a model or formula to estimate reach; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the following grouping(s) of subject matter (see the 2019 PEG):
Mathematical concepts (e.g., relationships, formulas, equations, and/or calculations); and/or
Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations …).
The Examiner notes the following:
Although claims 51 and 61 recite a method and/or system “for providing real-time reach estimation calculations via a machine learning model”, there is no indication of any “real-time” data or analysis.
Further, with respect to method claims 51-60 as per Ex parte Schulhauser and MPEP § 2111.04, if the selected model is adequate – i.e., it does NOT exceed the threshold, then the instance of modifying the model is outside the claim scope since there would be no “in response to the determination that the difference between the sample reach calculation and the simulated reach calculation exceeds the predetermined threshold”, and no ensuing steps required, and no indication at all that any providing of anything to anyone.
Further still, although “machine learning” is indicated, there does not appear to be any actual machine learning required: the first indication of a “machine learning” model is that one is selected (i.e., it is pre-existent) to generate the simulated reach calculation. There is no new or further data used or received, just the “parameters” (i.e., “a variable that influences the relationship between the simulated reach and the set of aggregated features” – literally ANY variable that influences) are modified so as to arrive at the modified or revised “machine learning” model. This would appear to include linear, second-order, other/higher orders, quadratic, etc. functions or formulas – and Applicant ¶ 0047 indicates this is the case. This requires no artificial intelligence or other “machine learning”, this is (or encompasses) line fits and other regression models that the Examiner was learning and performing 4-5 decades ago (in junior high and/or high school), well before “machine learning”. It appears that Applicant is using the term “machine learning” only to indicate that the modeling is being done by a computer/machine, not that there is any learning without explicit instructions as is normally meant by “machine learning”.
As such, the preamble appears to be the intended use of what the resultant model of the claims may possibly be used for – i.e., an intended use statement rather than an indication of the activities.
With respect to at least mathematical concepts, the claims explicitly state performing calculations (e.g., the same reach calculation, the simulated reach calculation, the calculation of the difference between these, then the revised simulated reach and the difference between it and the sample reach calculation, and the determining with regard to the threshold – at least twice). Therefore, the claims are found to be within the mathematical concepts grouping. This is even further evidenced by dependent claims 53-54 and 63-64 specifically claiming that there is a mathematical relationship and several forms that relationship may be expressed as.
With respect to methods of human activity, the Examiner notes that the data collected and analyzed is for “an advertising campaign during media consumption”, indicating both advertising and marketing activities. Therefore, the claims are found to be within the certain methods of human activity grouping. This is even further evidenced by dependent claims 56-58 and 66-66 specifically claiming the user activity of selecting the aggregated features, sample size, and/or threshold – the “using control circuitry” and similar indications at the independent and other claims is therefore explicitly indicated as encompassing merely using the computer control circuitry as a tool, but the activity (e.g., “generating … a set of aggregated features” and other activity steps) is user activity.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are the underlined aspects of the claims as indicated above, i.e., using “machine learning”, using control circuitry and/or implemented on the control circuitry, or similar indications of control circuitry, and use of a storage medium. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
As indicated above, the “machine learning” is really just selecting a formula or function (e.g., a line fit regression model or other similar functions) and modifying one or more parameters – for example, if a function such as X=3Y + Z or X=3Y2 + Z were selected initially, the claims appear to just indicate modifying the “Y” or the “Z” to “A” or “B”, or modifying the underlying derivation of a value to use for Y or Z, so that the relationship of X to either Y or Z is changed and the function result is Alice Corp.” as indicated to be insignificant by MPEP § 2106.05(I)(A).
Also as indicated above, the using control circuitry and similar indications is not necessarily indicating computer activity – dependent claims 56-58 and 66-68 indicate that this is actually human activity being performed by using the computer as a tool. Nevertheless, even if this were considered to be computer activity, this is no more than an explicit indication of “apply it” as indicated immediately above to be insignificant.
Similarly, using a storage medium, even if considered to necessarily be a computer readable medium (as opposed to, e.g., paper or a book as a storage medium which the claims appear to encompass), is also merely an explicit indication of “apply it” as indicated immediately above to be insignificant.
Therefore, the claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated above, none of the activity is considered significant, and none is found to be well-understood, routine, conventional (“WURC”) activity – as such, the Berkheimer memo is not invoked. Nevertheless, even if the additional elements were considered within WURC analysis,
Belakhdar et al. (U.S. Patent Application Publication No. 2007/0240207, hereinafter Belakhdar) indicates that “it is known to apply machine learning techniques to model and modify over time the parameters defining normal behaviour as compared to abnormal behaviour” (Belakhdar at 0009), and 
Song et al. (U.S. Patent Application Publication No. 2013/0315475, hereinafter Song) indicates that
As is well known in the art, a starting point for any machine learning method is a documented dataset containing multiple instances of system inputs and correct outcomes. This data set can be used, using methods known in the art, including but not limited to standardized machine learning methods such as parametric classification methods non-parametric methods, decision tree learning, neural networks, methods combining both inductive and analytic learning, and modeling approaches such as regression models, to train the machine learning system and to evaluate and optimize the performance of the trained system. (Song at 0136),


There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, only limit the application of the idea, and therefore do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-70 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (U.S. Patent Application Publication No. 2016/0117724).

Claim 51: Tseng discloses a method for providing real-time reach estimation calculations via a machine learning model, comprising:
determining, using the control circuitry, a sample reach calculation, wherein the sample reach calculation is based on a set of aggregated features and a subset of a user data set, wherein the subset is based on a sample size (see Tseng at least at, e.g., ¶ 0043, “The reach estimation module 250 retrieves estimated ad reach 
generating a simulated reach calculation, using a selected machine learning model, based on the set of aggregated features and the sample size, wherein the selected machine learning model comprises one or more parameters that characterize a relationship between the simulated reach calculation and the set of aggregated features (0043, as above, 0045, machine learning used); and
determining, using the control circuitry, whether the difference between the sample reach calculation and the simulated reach calculation exceeds a predetermined threshold (0043, as above); and
in response to the determination that the difference between the sample reach calculation and the simulated reach calculation exceeds the predetermined threshold (0043, as above):
modifying, using the control circuitry, the one or more parameters of the selected machine learning model (0043, “If the cumulative difference meets a specified threshold, the reach estimation module 250 adjusts the estimated radius … [e.g.,] the corresponding estimated radius is increased 
generating, using the selected machine learning model, a revised simulated reach calculation based on at least the modified one or more parameters (0043, as above, 0045); and
comparing, using the control circuitry, the sample reach calculation to the revised simulated reach calculation (0043, where “incrementally adjusted … based on the magnitude of the cumulative difference” indicating the estimate is compared to actual in an on-going basis in order to make the adjustments indicated);
determining, based the comparing, that the difference between the revised simulated reach calculation and the sample reach calculation does not exceed the predetermined threshold (0045-0047, providing and displaying the estimated reach, which indicates that the incrementing is ceased and the threshold is not exceeded);
in response to the determining, storing, in a storage medium, the modified one or more parameters as a modified version of the selected machine learning model (0043, mapping obtained from previous ad campaigns, 0048-0049, the interface used to specify boundaries as per the earlier 
providing the modified version of the selected machine learning model for provision of a subsequent reach calculation request in place of performing the subsequent reach calculation on the entire user dataset (0043, mapping obtained from previous ad campaigns).

Claim 53: Tseng discloses the method of claim 51, wherein each of the one or more parameters comprise a mathematical relationship between the simulated reach calculation and the set of aggregated features (0043, 0045). 

Claim 55: Tseng discloses the method of claim 51, wherein the selected machine learning model is selected based on the set of aggregated features (0043, 0045). 

Claim 56: Tseng discloses the method of claim 51, wherein the set of aggregated features is based on a user selection (0047-0049, Fig. 4A, selections such as target criteria and/or specified radius as aggregated features). 

Claim 58: Tseng discloses the method of claim 51, wherein the predetermined threshold is based on a user selection (0048, “specified ad parameters”, 0028, “reach objective”, 0043, “If the cumulative difference meets a specified threshold, the reach estimation module 250 adjusts the estimated radius associated with that population density tier. For example, if the cumulative difference indicates that the 

Claims 61, 63, 65-66, and 68 are rejected on the same basis as claims 51, 53, 55-56, and 58 above since Tseng discloses a system for providing real-time reach estimation calculations via a machine learning model, comprising: control circuitry configured to perform the same activities as at claims 51, 53, 55-56, and 58 above (Tseng at 0051-0053).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Wolinsky et al. (U.S. Patent Application Publication No. 2015/0112790, hereinafter Wolinsky).

Claims 52 and 62: Tseng discloses the method and system of claims 51 and 61, but does not appear to explicitly disclose wherein modifying the one or more parameters of the selected machine learning model comprises adjusting 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the reach modeling of Tseng with the parameters of Wolinsky in order to adjust parameters such as advertisement number, frequency, schedule, and/or channel so as automate advertising to meet goals.
The rationale for combining in this manner is that adjusting parameters such as advertisement number, frequency, schedule, and/or channel is applying a known .

Claims 54 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Arora et al. (U.S. Patent Application Publication No. 2017/0061528, hereinafter Arora).

Claims 54 and 64: Tseng discloses the method and system of claims 53 and 63, but does not appear to explicitly disclose wherein the mathematical relationship comprises at least one of a quadratic function, a natural exponential function, or an inverse function. The Examiner first notes, however, that whether the mathematical relationship is one of the listed types or not is merely the result the machine learning modeling produces – the system nor the operator appears to have any control over whether the resultant relationship is one of the claimed types of functions, or is another type; therefore, the type of relationship may be granted little if any patentable weight as merely being an expected or intended result (see MPEP §§ 2103 and 2111.04). Arora, though, teaches using a machine learning model (Arora at 0085, 0087) and “applying a function (e.g., linear, quadratic, exponential, logarithmic) to the … model score” so as to produce a result from the model. Therefore, the Examiner understands and finds that a machine learning model including a mathematical relationship comprising a quadratic, natural exponential, or inverse function is applying a known technique to a known device, method, or 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the reach modeling of Tseng with the modeling of Arora in order to use a machine learning model including a mathematical relationship comprising a quadratic, natural exponential, or inverse function so as produce a model result.
The rationale for combining in this manner is that a machine learning model including a mathematical relationship comprising a quadratic, natural exponential, or inverse function is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as produce a model result as explained above.

Claims 57 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Gao et al. (U.S. Patent No. 9,799,187, hereinafter Gao).

Claims 57 and 67: Tseng discloses the method and system of claims 51 and 61, but does not appear to explicitly disclose wherein the sample size is based on a user selection. Gao, however, teaches model generating (Gao at column:lines 1:58-60; citation by number only hereinafter) where “a user can … provide a sample size and/or target sample” (Gao at 3:60-65) in order “to focus on relevant variables … [if/when] certain variables become more relevant” (Gao at 4:16-18). Therefore, the Examiner understands and finds that basing sample size on a user selection is 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the reach modeling of Tseng with the sample sizing of Gao in order to base sample size on a user selection so as focus variables.
The rationale for combining in this manner is that basing sample size on a user selection is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as focus variables as explained above.

Claims 59 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Moon et al. (U.S. Patent Application Publication No. 2008/0239169, hereinafter Moon).

Claim 59: Tseng discloses the method of claim 51, but does not appear to explicitly disclose wherein media consumption comprises linear programmed media assets and non-linear programmed media assets. The Examiner notes that there is no requirement for media consumption, nor is media consumption a factor in the reach calculation; therefore, it appears that little if any patentable weight may be granted to the type(s) of media consumption. Moon, however, teaches modeling (such as, or including, for revenue) (Moon at 0030, 0032) considering both linear and non-linear content (Moon at 0019, 0025, 0028) so that linear and non-linear 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the reach modeling of Tseng with the content types of Moon in order to have consumption of linear and non-linear content so that the content may work together.
The rationale for combining in this manner is that consumption of linear and non-linear content is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so that the content may work together as explained above.

Claims 60 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Research Advisors Sample Size Table, dated 2006, downloaded from https://www.research-advisors.com/tools/SampleSize.htm on 11 September 2021, hereinafter, Research Advisors.

Claim 60: Tseng discloses the method of claim 51, but does not appear to explicitly disclose wherein the sample size is determined using a percentage of a total number of users. However, Research Advisors indicates that there are various formulas are available (Research Advisors at 1), but the actual sample size required 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the reach modeling of Tseng with the sample size table or calculations of Research Advisors in order to determine sample size as a percentage of the total so as to achieve statistical significance.
The rationale for combining in this manner is that determining sample size as a percentage of the total is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to achieve statistical significance as explained above.

Response to Arguments
Applicant's arguments filed 15 June 2021 have been fully considered but they are not persuasive.

Applicant first argues the § 112 rejections (Remarks at 7-10), first alleging that features and parameters are clear (Id. at 7-9); however, it seems apparent that Applicant has not considered that the “feature” of when an advertisement is Remarks at 8 and 10) does not cure that Applicant has NOT described the invention in such a manner. Applicant appears to continually conflate features and parameters without a clear description of what metes or bounds would associate to either term, and as such the scope of the claims is indefinite.

Applicant finally argues that “Applicant's claims describe a method and a system for providing real-time reach estimation calculations via a machine learning model” (Remarks at 10) by performing the claim operations, and that this “require[s] complex analysis of various elements in equation form from data that could be attained through a variety of mediums, an invention is in fact required to execute the described method using the described system” (Id. at 11) and “the steps described amount to a tangible result of an improve reach calculation which, in some applications, provides indications of how to improve an advertisement campaign” (Id.). However, this merely is arguing that performing methods via a computer that could or would otherwise be (or have been) performed by humans (i.e., merely adding “apply it” or the equivalent) would somehow safe the claims or indicate eligibility. The opposite result is indicated by the current examination guidance and court precedent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622